DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SYSTEM AND METHOD WITH REFLECTIVE FIDUCIALS FOR LOCATING AND REGISTERING LOCATIONS RECEIVING BIOLOGICAL SAMPLES IN SUCCESSIVE CYCLES OF FLUORESCENT IMAGING.
The disclosure is objected to because of the following informalities:  
Abstract, line 2, “fiducials” should be replaced by --fiducial markers--.
Abstract, line 4, “fiducials” should be replaced by --fiducial markers--.
Abstract, line 6, “fiducials” should be replaced by --fiducials markers--.
Abstract, line 8, “the” before “array” should be replaced by --an--.
Appropriate correction is required.
Preliminary amendments were submitted on 31 July 2019.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.


Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Currently Amended) An array, comprising: 
a support having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and 
a fiducial feature that is formed in or on the support and that is optically reflective to, during successive cycles of fluorescent imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Currently Amended) The array of claim 1, wherein in performing the successive cycles of fluorescent imaging only some of the biological samples appear in successive images to [[the]] an exclusion of other of the biological samples, but in which the fiducial feature appears in all images.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Currently Amended) The array of claim 8, wherein the successive cycles of fluorescent imaging are performed utilizing light at at least two different wavelengths, and wherein the fiducial feature comprises a fluorescent material .
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Currently Amended) The array of claim 1, wherein the fiducial feature comprises an auto- centering fiducial located outside of an area on the support, where the locations of the support that receive the biological samples are disposed.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Currently amended) The array of claim 1, further comprising: 
a plurality of fiducial features, and wherein the plurality of fiducial features are [[is]] disposed on the support in a non-rectilinear layout.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities: 
Claim 19 should be amended as follows:
19. (Currently Amended) A method, comprising: 
disposing biological samples at a plurality of locations on a support, the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and 
disposing a fiducial feature on the support, the fiducial feature being optically reflective to, during the successive cycles of fluorescent imaging, return at .
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:
Claim 20 should be amended as follows:
20. (Currently amended) A method, comprising: 
accessing image data encoding successive images of biological samples disposed at locations on a support, the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging, the image data further encoding successive images of a fiducial feature on the support, the fiducial feature being optically reflective to, during the successive cycles of fluorescent imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations; 
registering, for the successive images of the biological samples, the locations on the support by a reference to the successive images of the fiducial feature; and 
processing the registered successive images of the biological samples to transform data derived from the registered successive images of the biological samples to sequence data.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the location” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “locations” in line 2.
Claim 1 recites an intended use “for locating, adjusting the location of, or registering the support or the locations” in lines 5-6, which renders the claim indefinite.  The meaning of the intended use is unclear.

Claim 7 recites a functional limitation “in performing the successive cycles of fluorescent imaging only some of the biological samples appear in successive images to an exclusion of other of the biological samples, but in which the fiducial feature appears in all images” in lines 1-4, which renders the claim indefinite because the boundaries of the functional language are unclear.
During examination, claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art. It is a best practice to make the record clear during prosecution by explaining the BRI of claim terms, as necessary, including 
While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Consider the following to determine whether a claim limitation expressed in functional language has clear boundaries: whether one of ordinary skill in the art can determine what structure, material, or act in the claim performs this function; whether the limitation has well defined boundaries or only expresses a problem solved or intended result; and what an anticipatory reference would need to disclose in order to satisfy this claim limitation. These considerations are not all-inclusive or limiting.
When 35 U.S.C. 112(f) is invoked, the specification must adequately disclose a corresponding structure, material, or act that performs the function. For “means”-type claims, an adequate disclosure requires that a corresponding structure or material is: (a) disclosed in a way that one of ordinary skill in the art will understand what specific structure or material the inventor has identified to perform the When the examiner determines that the boundaries of a claim are not reasonably clear, a rejection under 35 U.S.C. 112(b) should be made. Such a rejection puts the applicant on notice that it must fulfill its statutory duty under 35 U.S.C. 112(b) to ensure that claim language clearly defines the boundaries of the claim scope sought. In making a rejection, the examiner must identify the specific claim language that is indefinite, and explain why that language renders the boundaries of the claim unclear. When possible, the examiner should suggest how the indefiniteness issues may be resolved.
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., a support and a fiducial feature, so it is unclear whether the function requires some other structure or is simply a result of operating the array in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
The limitation is unclear because it merely states a function (in performing the successive cycles of fluorescent imaging only some of the biological samples appear in successive images to  an exclusion of other of the biological samples, but in which the fiducial feature appears in all images) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., a support and a fiducial feature, so it is unclear whether the function requires some other structure or is simply a result of operating the array in a certain manner.

because the boundaries of the functional language are unclear.
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., a support and a fiducial feature, so it is unclear whether the function requires some other structure or is simply a result of operating the array in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
The limitation is unclear because it merely states a function (the successive cycles of fluorescent imaging are performed utilizing light at different wavelengths) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., a support and a fiducial feature, so it is unclear whether the function requires some other structure or is simply a result of operating the array in a certain manner.

Claim 9 recites a passive limitation “a fluorescent material” in lines 2-3, which renders the claim indefinite.  It is unclear whether or not the fiducial feature comprises a fluorescent material.  See transitional phrases in MPEP § 2111.03 for more information.

Claim 17 recites a limitation “a plurality of fiducial features” in lines 1-2, which renders the claim indefinite.  It is unclear whether the plurality of fiducial features are in addition to the 

Claim 19 recites a limitation “the location” in lines 6-7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 19 recites a limitation “a plurality of locations” in line 2.
Claim 19 recites an intended use “for locating, adjusting the location of, or registering the support or the plurality of locations” in lines 6-7, which renders the claim indefinite.  The meaning of the intended use is unclear.

Claim 20 recites a limitation “the location” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 20 recites a limitation “locations” in line 3.
Claim 20 recites an intended use “for locating, adjusting the location of, or registering the support or the locations” in lines 6-7, which renders the claim indefinite.  The meaning of the intended use is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 8, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7, 8, and 12 fail to further limit the array by reciting an intended use.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sheridan et al. (U. S. Patent No. 6,673,315 B2).
With respect to claim 1, Sheridan et al. disclosed an array that comprises: 
104 and 320) having locations (106) that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging (an intended use); and 
a fiducial feature (208, 212, 216, and 304) that is formed in or on the support and that is optically reflective to, during successive cycles of fluorescent imaging (column 7, line 31 - column 9, line 15), return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations (an intended use).
With respect to claim 2, Sheridan et al. disclosed the array of claim 1, wherein the fiducial feature is disposed over a surface of the support (printed; column 13, lines 1-34).
With respect to claim 3, Sheridan et al. disclosed the array of claim 1, wherein the fiducial feature is formed into the support (etched or engraved; column 13, lines 1-34).
With respect to claim 4, Sheridan et al. disclosed the array of claim 1, wherein the fiducial feature lies outside of an area in which the locations are provided (column 7, line 31 - column 9, line 15).
With respect to claim 7, Sheridan et al. disclosed the array of claim 1.  Since claim 7 fails to set forth an additional structural limitation, claim 7 is rejected with claim 1.
With respect to claim 8, Sheridan et al. disclosed the array of claim 1.  Since claim 8 fails to set forth an additional structural limitation, claim 8 is rejected with claim 1.
With respect to claim 9, Sheridan et al. disclosed the array of claim 8, wherein the fiducial feature comprises a fluorescent material (a fluorescent dye; column 13, lines 1-34).
With respect to claim 10, Sheridan et al. disclosed the array of claim 1, wherein the locations are disposed in a regular repeating pattern on the support (FIG. 3).
et al. disclosed the array of claim 1, wherein the support comprises a plurality of areas (320a, 320b, and 320c) of the locations, and wherein the fiducial feature is provided in each of the plurality of areas (FIG. 3).
With respect to claim 12, Sheridan et al. disclosed the array of claim 1.  Since claim 12 fails to set forth an additional structural limitation, claim 12 is rejected with claim 1.
With respect to claim 13, Sheridan et al. disclosed the array of claim 1, wherein the fiducial feature comprises a registration fiducial (208, 212, 216, and 304) located among the locations of the support that receive the biological samples.
With respect to claim 14, Sheridan et al. disclosed the array of claim 1, wherein the fiducial feature comprises an auto-centering fiducial (208, 212, 216, and 304) located outside of an area on the support, where the locations of the support that receive the biological samples are disposed (FIG. 3).
With respect to claim 15, Sheridan et al. disclosed the array of claim 1, wherein the fiducial feature comprises adjacent but non-concentric shapes (column 13, lines 51-64).
With respect to claim 16, Sheridan et al. disclosed the array of claim 1, wherein the fiducial feature comprises a non-closed shape (column 13, lines 51-64).
With respect to claim 17, Sheridan et al. disclosed the array of claim 1, further comprising: 
a plurality of fiducial features, and wherein the plurality of fiducial features are disposed on the support in a non-rectilinear layout (column 13, lines 51-64).
With respect to claim 18, Sheridan et al. disclosed the array of claim 1, wherein the fiducial feature is structured to produce image data encoding information (column 8, line 61 - column 9, line 15).

et al. disclosed a method that comprises: 
disposing biological samples  at a plurality of locations (106) on a support (104 and 320), the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging (column 6, lines 11-38; column 17, lines 7-24; column 18, line 44 - column 19, line 3; column 19, lines 48-62); and 
disposing a fiducial feature (208, 212, 216, and 304) on the support, the fiducial feature being optically reflective to, during the successive cycles of fluorescent imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the plurality of locations (an intended use).

With respect to claim 20, Sheridan et al. disclosed a method that comprises: 
accessing image data (220) encoding successive images of biological samples disposed at locations (106) on a support (104 and 320), the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging, the image data further encoding successive images of a fiducial feature  (208, 212, 216, and 304) on the support, the fiducial feature being optically reflective to, during the successive cycles of fluorescent imaging (column 6, lines 11-38; column 17, lines 7-24; column 18, line 44 - column 19, line 3; column 19, lines 48-62), return at least a portion of incident radiation for locating, adjusting the location of, or 
registering, for the successive images of the biological samples, the locations on the support by a reference to the successive images of the fiducial feature (column 6, line 66 - column 9, line 15); and 
processing the registered successive images of the biological samples to transform data derived from the registered successive images of the biological samples to sequence data (measurements of an intensity, a concentration, time-sequence events, and spectral information; column 17, lines 7-34).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 9-16, and 18 of co-pending Application No. 16/482,630 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8-12, and 15-20 are anticipated by claims 1, 5, 6, 9-16, and 18 of co-pending Application No. 16/482,630.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

a support having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and 
a fiducial feature that is formed in or on the support and that is optically reflective to, during successive cycles of fluorescent imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations.
With respect to claim 8, claim 5 of co-pending Application No. 16/482,630 claims the array of claim 1, wherein the successive cycles of fluorescent imaging are performed utilizing light at different wavelengths.
With respect to claim 9, claim 6 of co-pending Application No. 16/482,630 claims the array of claim 8, wherein the successive cycles of fluorescent imaging are performed utilizing light at at least two different wavelengths, and wherein a fluorescent material of the fiducial feature is responsive to both of the at least two different wavelengths.
With respect to claim 10, claim 9 of co-pending Application No. 16/482,630 claims the array of claim 1, wherein the locations are disposed in a regular repeating pattern on the support.
With respect to claim 11, claim 10 of co-pending Application No. 16/482,630 claims the array of claim 1, wherein the support comprises a plurality of areas of the locations, and wherein the fiducial feature is provided in each of the plurality of areas.
With respect to claim 12, claim 11 of co-pending Application No. 16/482,630 claims the array of claim 1, wherein the biological samples comprise nucleic acid sequences.

With respect to claim 16, claim 13 of co-pending Application No. 16/482,630 claims the array of claim 1, wherein the fiducial feature comprises a non- closed shape.
With respect to claim 17, claim 1 of co-pending Application No. 16/482,630 claims the array of claim 1, further comprising: 
a plurality of fiducial features, and wherein the plurality of fiducial features are disposed on the support in a non-rectilinear layout.
With respect to claim 18, claim 14 co-pending Application No. 16/482,630 claims the array of claim 1, wherein the fiducial feature is structured to produce image data encoding information.

With respect to claim 19, claim 16 of co-pending Application No. 16/482,630 claims a method that comprises: 
disposing biological samples  at a plurality of locations on a support, the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and 
disposing a fiducial feature on the support, the fiducial feature being optically reflective to, during the successive cycles of fluorescent imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the plurality of locations.

With respect to claim 20, claim 18 of co-pending Application No. 16/482,630 claims a method, comprising: 

registering, for the successive images of the biological samples, the locations on the support by a reference to the successive images of the fiducial feature; and 
processing the registered successive images of the biological samples to transform data derived from the registered successive images of the biological samples to sequence data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Finkelstein et al. (U. S. Patent No. 10,895,534 B2) disclosed a method and a system for fluorescence lifetime-based sequencing.
Iizuka et al
Bahlman et al. (U. S. Patent No. 10,598,597 B2) disclosed multi-focal imaging systems and a method.
Ikami (U. S. Patent No. 10,417,790 B2) disclosed a shading correction apparatus and a method for operating a shading correction apparatus.
Leonberger et al. (U. S. Patent No. 10,215,998 B2) disclosed optical imaging systems comprising a micro-lens array with an integral structure.
Saitou (U. S. Patent No. 10,145,795 B2) disclosed a light-detection apparatus.
Dehlinger et al. (U. S. Patent No. 10,059,992 B2) disclosed photonic super-lattice-based devices, a composition in luminescent imaging, and methods.
Rawlings et al. (U. S. Patent No. 9,976,174 B2) disclosed methods, carrier assemblies, and systems for imaging samples for a biological analysis or a chemical analysis.
Lee et al. (U. S. Patent No. 9,901,923 B2) disclosed a mobile molecular diagnostics system with wireless communication. 
Nagino et al. (U. S. Patent No. 9,823,197 B2) disclosed a detecting method, a micro-array analyzing method, and f fluorescence-reading device.
Barnard et al. (U. S. Patent No. 9,512,422 B2) disclosed gel-patterned surfaces.
Segale et al. (U. S. Patent No. 9,404,737 B2) disclosed a dynamic autofocus method and a system for an assay imager.
Oliphant (U. S. Patent No. 9,382,585 B2) disclosed an apparatus for high-throughput sequencing of nucleic acids.
Pertsinidis et al
Fu (U. S. Patent No. 8,929,630 B2) disclosed systems and methods for assessing images.
Feng et al. (U. S. Patent No. 8,039,817 B2) disclosed a compensator for multiple surface imaging.
Kain et al. (U. S. Patent No. 7,835,871 B2) disclosed a system and a method for sequencing nucleic acids.
Unger (U. S. Patent No. 7,307,802 B2) disclosed an optical lens system and a method for microfluidic devices.
Naimark et al. (U. S. Patent No. 7,231,063 B2) disclosed a fiducial detection system.
Dickinson et al. (U. S. Patent No. 6,770,441 B2) disclosed array compositions and methods of making array compositions.
Sheridan et al. (U. S. Patent No. 6,673,315 B2) disclosed a method and an apparatus for accessing a site on a biological substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884